t c memo united_states tax_court james c blanning jr petitioner v commissioner of internal revenue respondent docket no filed date james c blanning jr pro_se michael w lloyd for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent determined federal_income_tax deficiencies of dollar_figure and dollar_figure for petitioner’s and tax years respectively included in the deficiencies are self-employment_tax determinations of dollar_figure and dollar_figure for and respectively finally respondent determined that petitioner was liable for additions to taxes for and under sec_6651 the issues remaining for our consideration are whether petitioner failed to report income in the amounts of dollar_figure and dollar_figure for and respectively whether petitioner has shown entitlement to business deductions in excess of those allowed by respondent and whether petitioner is liable for self-employment taxes findings_of_fact at the time his petition was filed petitioner’s legal residence was in the state of colorado brenda benz was petitioner’s intimate and confidant and she followed petitioner’s direction in business matters and was remunerated for her efforts gary krubsack was a friend of petitioner’s and participated in petitioner’s business activities during and petitioner identified corporations that were not current with their obligations to the state of colorado and that held title to real_estate or other_property when petitioner discovered that a corporation was not properly registered and therefore in a delinquent inactive status with the state of colorado he organized a new corporation with the same name as the delinquent corporation and caused the transfer of the title of properties held by the delinquent corporation to a third section references are to the internal_revenue_code in effect for the period under consideration rule references are to the tax court’s rules_of_practice and procedure respondent conceded that petitioner is not liable for the addition_to_tax under sec_6651 for either taxable_year corporation over which petitioner had control or in which he had some involvement although petitioner contends that the delinquent corporations had become dissolved under the law of the state of colorado his actions were improper and violated the criminal laws of the state of colorado petitioner incurred expenses in conducting this activity as a result of this illegal business activity petitioner directly or indirectly received money from the sale of the transferred properties or from investors who advanced capital to develop these properties one such transaction involved real_property that had been held by a delinquent corporation and a new corporation created by petitioner which obtained dollar_figure in net_proceeds from a dollar_figure loan using the property as collateral ultimately petitioner became the subject of civil and criminal proceedings resulting in judgments against petitioner and his incarceration in particular petitioner was convicted of racketeering theft criminal attempt securities fraud forgery and first degree offer of false instrument for recording petitioner caused the organization of and controlled the following corporate entities each of which maintained bank accounts aspen western development corp aspen youwonder corp youwonder aspen-western mining corp western riverbank corp inc riverbank riverbank west corp inc riverbank west benz-niva corp benz r f riverbend inc riverbend and high western development corp high western no federal corporate tax returns were filed for high western benz or youwonder petitioner did not maintain adequate_records of his business activity respondent reconstructed petitioner’s income from this activity by means of the specific items method which involved tracking checking account transactions to petitioner or his related entities petitioner received income for personal services in real_estate activity from some of the above-named corporations as follows corporation amount and year high western dollar_figure benz dollar_figure dollar_figure youwonder dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure in performing the reconstruction of petitioner’s income for and respondent utilized checks that had been negotiated by petitioner and his related entities and backed out or removed certain items and transfers between accounts to avoid the possibility of double counting respondent’s audit was commenced after receipt of incomplete records of petitioner’s business activity from the state of colorado the state of colorado had conducted a criminal examination and reviewed petitioner’s and his related corporations’ records to determine whether petitioner had received income from criminal activity and whether the amount of that income reached the threshold for the filing of a colorado income_tax return the state of colorado provided respondent with records that in the state’s judgment reflected income to petitioner respondent asked petitioner who was then incarcerated for records of his business activities and petitioner was unable to produce any records other than those respondent received from the state of colorado petitioner advised that his records had been discarded while he was incarcerated respondent did not allow any deductions in connection with respondent’s determination of petitioner’s business activity petitioner failed to file federal_income_tax returns for and as of the time respondent began the audit of petitioner’s income activities petitioner did not provide records of income or expenses to respondent in connection with the examination of his and tax years in the notice_of_deficiency respondent allowed petitioner standard deductions of dollar_figure and dollar_figure for and respectively opinion during and petitioner was engaged in illicit property transactions the transactions generally involved real_property of corporations unrelated in any way to petitioner that were delinquent in their obligations to the state of colorado petitioner sought out these corporations and organized new corporations with the same name as the delinquent corporations and then transferred the delinquent corporations' real_property to a third corporation that petitioner directly or indirectly controlled thereafter petitioner would benefit from transactions in the acquired real_property the state of colorado conducted a criminal investigation regarding petitioner’s illicit activity resulting in the prosecution and incarceration of petitioner thereafter the state of colorado provided respondent with limited records of petitioner and his related corporate entities that had been used in support of the criminal investigation respondent used those records to reconstruct petitioner’s and income for federal_income_tax purposes petitioner has not filed federal_income_tax returns or maintained any records of his income- producing activity reconstruction of petitioner’s income for and respondent based on a form of a specific items reconstruction method determined that petitioner had unreported income from real_estate transactions of dollar_figure and dollar_figure for and respectively in general the commissioner’s determination enjoys a presumption of correctness and the taxpayer bears the burden of showing that the commissioner’s income determinations are in error rule a 293_us_507 290_us_111 where however the commissioner’s determination concerns unreported illegal income the commissioner must offer some substantive evidence connecting the taxpayer to the income- producing activity before the commissioner’s determination is afforded a presumption of correctness 937_f2d_1548 10th cir affg tcmemo_1989_552 maccracken v commissioner tcmemo_1993_376 in this case respondent has amply demonstrated that petitioner possessed liquid_assets expended funds and or made substantial deposits in various bank accounts this was shown by means of checks issued in petitioner’s name or to cash that were negotiated by petitioner and by corporate checks used to pay petitioner’s living_expenses in addition petitioner stipulated that he was engaged in an income-producing activity the commissioner is entitled to reconstruct a taxpayer’s income by a reasonable method where the taxpayer fails to maintain adequate books_and_records sec_446 erickson v commissioner supra pincite 94_tc_654 petitioner has not shown or adequately argued that respondent’s method of reconstruction was unreasonable or in any the audit of petitioner’s and income taxes commenced prior to date the effective date of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 therefore sec_7491 is inapplicable to this proceeding way flawed likewise petitioner has not shown that respondent’s determination of unreported income was in error accordingly we sustain respondent’s determination and hold that petitioner failed to report gross_income from his real_estate activity of dollar_figure and dollar_figure for and respectively whether petitioner is entitled to deductions in connection with his real_estate business activity generally a taxpayer must show that he is entitled to deductions with respect to his business activity rule a welch v helvering supra under sec_162 ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business may be deductible the fact that a deduction was incurred in an illegal activity is not sufficient to deny a deduction that is otherwise allowable 383_us_687 356_us_27 93_tc_151 cf sec_162 f taxpayers are required to maintain books_and_records in support of the items reported on a return sec_1_6001-1 income_tax regs more stringent record keeping requirements apply to certain travel and entertainment_expenses sec_274 in this case petitioner has attempted to meet his burden by reconstructing his expenditures through secondary and incomplete documentation in particular petitioner offered credit card statements and some invoices respondent reviewed petitioner’s documents and after performing a perfunctory analysis contends that the vast majority of them were either for nondeductible personal items or for transportation and entertainment and did not meet the more stringent requirements of sec_274 petitioner on the other hand contends that most of the expenditures represented by these documents were in connection with his real_estate business activity the credit card records which are admittedly incomplete totaled dollar_figure for the 2-year period of the dollar_figure dollar_figure was for dollar_figure was for and dollar_figure was not differentiated as to the year the court found respondent’s review of these items to be hypercritical other than items that are clearly for travel and entertainment respondent did not give petitioner the benefit of the doubt for example on a charge for the changing of a lock respondent in denying a deduction commented why did lock s need to be changed in situations where the payment of the credit card by one of petitioner’s related corporate entities had been determined to be income respondent in denying a deduction commented bus purpose--already acctd above on several purchases of hardware respondent in denying a deduction commented bus purpose--vague we assume that respondent concluded that these expenditures that were used to reconstruct petitioner’s income were personal in nature and not deductible as a business_expense under 39_f2d_540 2d cir inadequately substantiated expenses may be estimated by a court where it is shown that a taxpayer is unquestionably entitled to some deductions in this case there are certain obvious expenses that would have been incurred by petitioner in his activity for example the costs of forming duplicate corporate entities filing deeds for transfer of real_estate telephone etc petitioner testified that the cost of filing a deed could range from several dollars to thousands of dollars we have taken into consideration the fact that petitioner’s records are incomplete some of petitioner’s expenditures appear to be personal or nondeductible under sec_274 petitioner’s records and petitioner’s testimony and hold that petitioner is entitled to business deductions of dollar_figure and dollar_figure for and respectively cohan v commissioner supra whether petitioner’s income is subject_to self-employment_tax in the setting of this case petitioner’s income was derived through corporate entities but in effect was earned in his individual capacity sec_1401 imposes a tax on an individual’s net_earnings_from_self-employment net_earnings_from_self-employment are defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less deductions there is no question about the fact that petitioner carried on his real_estate activity for a period of no less than years in addition illegal business activities have been found to be subject_to the self-employment_tax see eg basada v commissioner tcmemo_1998_144 petitioner bears the burden of showing that the income derived from his real_estate activity was not from self- employment rule a petitioner has not refuted the ample record in this case reflecting that petitioner was self-employed therefore it is held that petitioner is subject_to self- employment_taxes to be computed under rule to reflect the foregoing decision will be entered under rule
